DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
First Art Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2005/0061447).
Referring to Figures 4 and 8 and paragraphs [0044]-[0052], Kim et al. discloses a ceramic structure, comprising at least two ceramic plates 50, 33, wherein a clamping slot 92’ and a boss 90’ are arranged on one side of each ceramic plate close to a neighboring ceramic plate, in two neighboring ceramic plates, a boss of one ceramic plate is clamped into a clamping slot of the other ceramic plate, and the two neighboring ceramic plates are clamped together through engagement between the clamping slot and the boss,
wherein each of the at least two ceramic plates comprises a mounting side; for each ceramic plate, the boss 90’ is protruded along a direction perpendicular to the mounting side; for each ceramic plate, the clamping slot 92’ is defined by the boss and a portion of the ceramic plate opposite to the boss, the boss is recessed along the direction perpendicular to the mounting side (see Fig. 4 below); when the two neighboring ceramic plates are clamped together, the boss of one of the at least two ceramic plate is clamped by the boss of the neighboring ceramic plate and the portion of the neighboring ceramic plate opposite to the boss; and no through gap is defined between neighboring ceramic plates along a thickness direction of the ceramic structure (par.[0046]-[0047).

    PNG
    media_image1.png
    733
    839
    media_image1.png
    Greyscale

With respect to claims 2, 10, 18, the ceramic structure of Kim et al. further includes wherein the clamping slot and the boss are both obtained through cutting processing (It should be the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Figure 4 show a clamping slot and boss and hence satisfy the claimed requirements.).
With respect to claims 3, 11, 19, the ceramic structure of Kim et al. further includes wherein upper surfaces of the two ceramic plates that are clamped together are in a same plane (Fig. 4).
With respect to claims 4, 12, 20, the ceramic structure of Kim et al. further includes wherein a depth opening direction of the clamping slot and a protrusion direction of the boss are both perpendicular to the ceramic plates (Figs. 4 & 8).
With respect to claims 5 and 13, the ceramic structure of Kim et al. further includes wherein a slot bottom of the clamping slot 97 is a recessed arc-shaped slot bottom, an end portion of the boss 97 is a convex arc- shaped terminal, and the arc-shaped slot bottom matches the arc-shaped terminal (Fig. 5).
With respect to claims 8 and 16, the ceramic structure of Kim et al. further includes wherein the number of clamping slots 97 of the ceramic plates is greater than or equal to 2, the number of bosses 97 is greater than or equal to 2 and is the same as the number of clamping slots, and each boss of the ceramic plate is clamped into the corresponding clamping slot of the other ceramic plate (Fig. 5).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

With respect to claim 9, the ceramic structure of Kim et al. further includes a lower electrode 10, 12 (Fig. 4).
Additionally, it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.  
With respect to claim 17, the ceramic structure of Kim et al. further includes a dry etching machine (par.[0034]).
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2005/0061447) in view of Nagayama (U.S. 2009/0294064).
The teachings of Kim et al. have been discussed above.
Kim et al. fails to teach wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head.
With respect to clams 5-6 and 13-14, referring to Figure 4C and paragraphs [0074]-[0078], Nagayama teaches a ceramic structure  29a, 29b wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic structure of Kim et al. such that wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as taught by Nagayama since it is as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Additionally, the shape of the claimed ceramic structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ceramic structure was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 7 and 15, the ceramic structure of Kim et al. in view of Nagayama further includes wherein the number of cone- shaped slots in a slot bottom of the clamping slot is greater than or equal to 2, the number of cone-shaped convex heads on an end portion of the boss is greater than or equal to 2, and the cone-shaped slots and the cone-shaped convex heads are arranged in pairs (It should be noted that Nagayama teaches cone-shaped slot and cone-shaped convex head, it would have been obvious to one of ordinary skill at the time of the invention to have plural cone-shaped slots and plural cone-shaped convex head since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Second Art Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (J.P. 2001-217231A) in view of Kim et al. (U.S. 2005/0061447).
Referring to Figures 4-6 and paragraphs [0010]-[0014], Sun discloses a ceramic structure, comprising at least two ceramic plates 50a-50d, wherein a clamping slot and a boss are arranged on one side of each ceramic plate close to a neighboring ceramic plate, in two neighboring ceramic plates, a boss of one ceramic plate is clamped into a clamping slot of the other ceramic plate, and the two neighboring ceramic plates are clamped together through engagement between the clamping slot and the boss.
Additionally, as seen in Figure 6 below, ceramic plate 50 of Sun et al. comprises a mounting side.  Figure 4 shows that each ceramic plate 50b includes both a boss, which is the vertical portion of the ceramic plate. The boss is protruded along a direction perpendicular to the mounting side and is recessed along the direction perpendicular to the mounting side.  Figure 4 shows the clamping slot, which is the horizontal portion of the ceramic plate, is defined by the boss and a portion (i.e. lower portion) of the ceramic plate.  Both the boss and the clamping slot are located above the lower electrode (Fig. 6).  Additionally, Figure 4 displays that the neighboring ceramic plates 50a, 50b are clamped together and there are no through gaps between the neighboring ceramic plates (i.e. ceramic plates 50a,b,c d overlap, par.[0011]).  
Sun et al. is silent on the clamping slot is defined by the boss and a portion of the ceramic plate opposite to the boss.
Referring to Figure 4 below and paragraphs [0044]-[0052], Kim et al. teach that it is conventionally known in the art for each of an at least two ceramic plates 50, 33 to comprise a mounting side; for each ceramic plate, the boss 90’ is protruded along a direction perpendicular to the mounting side; for each ceramic plate, the clamping slot 92’ is defined by the boss and a portion of the ceramic plate opposite to the boss, the boss is recessed along the direction perpendicular to the mounting side; when the two neighboring ceramic plates are clamped together, the boss of one of the at least two ceramic plate is clamped by the boss of the neighboring ceramic plate and the portion of the neighboring ceramic plate opposite to the boss; and no through gap is defined between neighboring ceramic plates along a thickness direction of the ceramic structure in order to fittingly engage at least two ceramic plates to minimize the accumulation of by products below the ceramic plates and provide more stable etch characteristics. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the clamping slot of Sun et al. to be defined by the boss and a portion of the ceramic plate opposite to the boss as taught by Kim et al. in order to improve the fittingly engagement of at least two ceramic plates to minimize the accumulation of by products below the ceramic plates and provide more stable etch characteristics.   Lastly, the shape of the claimed clamping slot and boss is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed clamping slot and boss was significant.  Hence, the resulting apparatus of Sun et al. in view of Kim et al. would yield the clamping slot is defined by the boss and a portion of the ceramic plate opposite to the boss.

    PNG
    media_image2.png
    778
    888
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    733
    839
    media_image1.png
    Greyscale

With respect to claims 2, 10, 18, the ceramic structure of Sun et al. further includes wherein the clamping slot and the boss are both obtained through cutting processing (It should be the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Figures 4-5 show a clamping slot and boss and hence satisfy the claimed requirements.).
With respect to claims 3, 11, 19, the ceramic structure of Sun et al. further includes wherein upper surfaces of the two ceramic plates that are clamped together are in a same plane (Figs. 4-5, par.[0011]).
With respect to claims 4, 12, 20, the ceramic structure of Sun et al. further includes wherein a depth opening direction of the clamping slot and a protrusion direction of the boss are both perpendicular to the ceramic plates (Figs. 4-5).
With respect to claims 5 and 13, the ceramic structure of Sun et al. in view of Kim et al. further includes wherein a slot bottom of the clamping slot 97 is a recessed arc-shaped slot bottom, an end portion of the boss 97 is a convex arc- shaped terminal, and the arc-shaped slot bottom matches the arc-shaped terminal (Kim et al.-Fig. 5).
With respect to claims 8 and 16, the ceramic structure of Sun et al. in view of Kim et al. further includes wherein the number of clamping slots 97 of the ceramic plates is greater than or equal to 2, the number of bosses 97 is greater than or equal to 2 and is the same as the number of clamping slots, and each boss of the ceramic plate is clamped into the corresponding clamping slot of the other ceramic plate (Kim et al.-Fig. 5).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

With respect to claim 9, the ceramic structure of Sun et al. in view of Kim et al. further includes a lower electrode 46 (Fig. 6).
Additionally, it should be noted that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPAc1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,
1528 (Fed. Cir. 1990).  (emphasis in original).  Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the claimed apparatus simply needs the structural components of the ceramic plate and the inclusion of the substrate is given no patentable weight.  Furthermore, the apparatus is capable of processing any shaped substrate that would sit on the upper and lower portions of the lower electrode.  
With respect to claim 17, the ceramic structure of Sun further includes a dry etching machine (par.[0006]).

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (J.P. 2001-217231A) in view of Kim et al. (U.S. 2005/0061447) as applied to claims 1-5, 8-13, and 16-20 above, and further in view of Nagayama (U.S. 2009/0294064).
The teachings of Sun et al. in view of Kim et al. have been discussed above.
Sun et al. in view of Kim et al. fails to teach wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head.
With respect to clams 5-6 and 13-14, referring to Figure 4C and paragraphs [0074]-[0078], Nagayama teaches a ceramic structure  29a, 29b wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic structure of Sun et al. in view of Kim et al. such that wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as taught by Nagayama since it is as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Additionally, the shape of the claimed ceramic structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed ceramic structure was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 7 and 15, the ceramic structure of Sun et al. in view of Kim et al. and Nagayama further includes wherein the number of cone- shaped slots in a slot bottom of the clamping slot is greater than or equal to 2, the number of cone-shaped convex heads on an end portion of the boss is greater than or equal to 2, and the cone-shaped slots and the cone-shaped convex heads are arranged in pairs (It should be noted that Nagayama teaches cone-shaped slot and cone-shaped convex head, it would have been obvious to one of ordinary skill at the time of the invention to have plural cone-shaped slots and plural cone-shaped convex head since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Kim et al. teach a clamping slot that is defined by the boss and a portion of the ceramic plate opposite to the boss.
Conclusion
Zhou’411 teach a ceramic plate having a boss and a clamping slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716